665 S.E.2d 459 (2008)
STATE
v.
Kenneth D. POTEAT, II.
No. 350P08.
Supreme Court of North Carolina.
August 4, 2008.
David G. Belser, Asheville, for Poteat.
Kelly L. Sandling, Assistant Attorney General, William D. Kenerly, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 1st day of August 2008 by Respondent for Extension of Time to File Response to Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 4th day of August 2008."